DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “improving” (line 1), “pristine” (line 3 and line 13), “rich” in line 4 and “high-abundance” (line 4) in claim 1 are relative terms which renders the claim indefinite. The terms “improving” (line 1), “pristine” (line 3 and line 13), “rich” in line 4 and “high-abundance” (line 4) in claim 1 are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction is required.
The terms “high-abundance” (line 1) in claim 2 is a relative term which renders the claim indefinite. The term “high-abundance” (line 1) in claim 2 is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over CN’986 (CN 108154986), and further in view of CN’951 (CN 104388951) and CN’029 (CN 110133029).
Regarding claims 1 and 2, CN’986 teaches a method of making a magnet having composition of [Nd0.5(Ce0.3Y0.2)]30.5Al0.1Cu0.1Fe68.3B1 (Example 5), which meets the recited Y, Ce, Re and B amount in claims 1 and 2. CN’986 discloses that the Cu amount can be 0-2 wt% and the Al amount can be 0-2 wt% ([0008] to [0012]), which overlaps the recited amount in claim 1 and thus the recited composition is a prima facie case of obviousness over CN’986. See MPEP 2144.05 I.
CN’986 teaches a method of making the magnet comprising making a magnet powder, compacting the powder and sintering the powder compact to make a sintered magnet (Example 5). CN’986 does not teach a heat treatment step as recited in claim 1.
CN’951 teaches a method for improving the coercivity of RTB magnet by grain boundary diffusion (Abstract; Example 1). CN’951 discloses applying a diffusion alloy under the sintered body, and performing diffusion heat treatment at 800 ºC for 6 h under a pressure of 10 MPa improves the coercivity (Example 1; Table 1). Thus, it would be obvious to one of ordinary skill in the art to apply diffusion heat treatment as taught by CN’951 to the magnet of CN’986 in order to make a magnet having improved coercivity as disclosed by CN’951. 
CN’986 in view of CN’951 does not teach vacuumizing to a vacuum degree less than 10-3 Pa and introducing argon gas as recited in claim 1. CN’029 teaches a method of making an RTB magnet and discloses that vacuumizing to a vacuum degree less than 10-3 Pa and introducing argon gas would reduce impurity and avoid oxidation during diffusion heat treatment ([0022] to [0031]). Thus, it would be obvious to one of ordinary skill in the art to vacuumize to a vacuum degree less than 10-3 Pa and introduce argon gas as taught by CN’029 in the process of CN’986 in view of CN’951 in order to reduce impurity and avoid oxidation during diffusion heat treatment as disclosed by CN’029.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOWEI SU/Primary Examiner, Art Unit 1733